Broyles, C. J.,
dissenting. In my opinion this case is controlled by the decision of the Supreme Court in Frazier v. Ga. R. Co., 101 Ga. 77 (28 S. E. 662). That decision was cited and approved in King v. So. Ry. Co., 126 Ga. 798 (55 S. E. 965, 8 L. R. A. (N. S.) 544), Southern Bell Telephone Co. v. Cassin, 111 Ga. 581 (36 S. E. 881, 50 L. R. A. 694), Peebles v. C. & W. C. Ry. Co., 7 Ga. App. 279 (66 S. E. 953), and Leathers v. Raburn, 17 Ga. App. 437 (87 S. E. 754). In the Frazier case it was held that the act of 1889, now embodied in the Code, § 3-505 - (which provides that no action for the recovery of damages for homicide, injury to the person, or injury to property, shall abate by the death *101of either party, but that such cause of action, in case of the death of the plaintiff, shall survive to the personal representative of the deceased plaintiff), refers only to a suit which has been filed before the death of the person entitled to bring it. In that case the action was brought by the administrator of a deceased parent, for damages resulting from the homicide of a minor child; but, as the suit was filed after the death of the parent, the Supreme Court held that the cause of action did not survive to the administrator of the deceased parent, and therefore the suit was properly dismissed on demurrer. In so deciding the Supreme Court necessarily adjudicated that the suit could not be instituted or maintained under the common law, or any other law, in force in Georgia; and that adjudication is binding on this court.
Nor is the instant suit affected by the provisions of the recent act of 1935 (Ga. L. 1935, p. 94). That act amended the Code, § 3-505, by adding thereto the following provision: “However, in the event of the death of the wrong-doer before suit shall have been brought against him, the personal representative of such wrong-doer shall be subject to suit just as the ivrong-doer himself would have been during his life?” (Italics mine.) That act refers only to causes of action where the wrong-doer dies before suit has been brought against him, and has no reference to a cause of action where the injured person dies before he has brought suit against the wrong-doer. Furthermore, the act was passed after the cause of action in this case arose; and to apply its provisions to this suit, if it were possible to do so, would make the statute retroactive and unconstitutional. I think that the judgment should be affirmed.